Citation Nr: 0717070	
Decision Date: 06/08/07    Archive Date: 06/18/07

DOCKET NO.  03-24 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The veteran had active service from November 1970 to July 
1972 in the U.S. Navy.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2003 rating decision of the above 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which denied service connection for post-traumatic 
stress disorder (PTSD).  


FINDING OF FACT

There is no competent medical evidence showing a current 
disability of PTSD.


CONCLUSION OF LAW

Claimed post-traumatic stress disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The CAVC has held 
that VCAA notice should be provided to a claimant before the 
initial RO decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  However, if VCAA notice is provided 
after the initial decision, such a timing error can be cured 
by subsequent readjudication of the claim, as in a Statement 
of the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).

In September 2002, the RO sent the veteran two letters 
informing him of the types of evidence needed to substantiate 
his claim and its duty to assist him in substantiating his 
claim under the VCAA.  These letters informed the veteran 
that VA would assist him in obtaining evidence necessary to 
support his claim, such as records in the custody of a 
Federal department or agency, including VA, the service 
department, the Social Security Administration, and other 
pertinent agencies.  He was advised that it was his 
responsibility to send medical records showing he has a 
current disability as well as records showing a relationship 
between his claimed disabilities and service, or to provide a 
properly executed release so that VA could request the 
records for him.  

The Board finds that the content of these letters to the 
veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  He was advised of his opportunities to 
submit additional evidence.  Subsequently, an SOC was 
prepared in June 2003, and mailed to the veteran in July 
2003.  The veteran testified at a hearing before a Decision 
Review Officer (DRO) at the RO in December 2003.  Therefter, 
SSOCs in December 2003, May 2006, October 2006, and January 
2007 provided him with yet an additional 60 days to submit 
more evidence.  Thus, the Board finds that the purpose behind 
the notice requirement has been satisfied because the veteran 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claim.  In addition, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices. 

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.

Accordingly, VA has satisfied its duty to assist the veteran 
in apprising him as to the evidence needed, and in obtaining 
evidence pertinent to his claim under the VCAA.  Therefore, 
no useful purpose would be served in remanding this matter 
for yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The CAVC has held 
that such remands are to be avoided.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  

In addition, to whatever extent the recent decision of the 
CAVC in Dingess v. Nicholson, supra, requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date, the Board finds no prejudice to the veteran in 
proceeding with the present decision.  He was notified of the 
Dingess precedent in March 2006 and in the May 2006 SSOC, and 
of how the RO assigns disability ratings or effective dates 
should service connection be awarded.  Moreover, since the 
claim is herein being denied, such matters are moot.

II.  Factual Background

The veteran's service medical records are negative for any 
report of or finding of PTSD or other mental disorder.  

Received from the veteran in November 2002 was a statement in 
which he detailed his reported stressor events in service, 
which he asserted caused his claimed PTSD.  He described 
incidents in boot camp where he was humiliated by a drill 
sergeant and was threatened with being sent to Vietnam.  He 
also described an incident where a bucket was sucked into a 
propeller of an S-2 aircraft (a twin-engine submarine 
tracking airplane) and the bucket flew under his arm and 
sliced his shirt like a razor, nearly striking him.  

VA treatment records from 2000 through 2003 show that the 
veteran received periodic treatment related to depression.  
In May 2003 he presented with complaints of nightmares.  He 
indicated he needed a clinical diagnosis of PTSD, and 
reported he had been told by the psychiatrist that he had 
PTSD, but the diagnosis had not been placed in the record.  
He claimed he had been refused disability due to this 
apparent oversight.  The diagnoses were nightmares and "rule 
out" PTSD.  In July 2003 the veteran stopped at the mental 
health clinic unscheduled, to discuss his interest in 
receiving disability benefits for PTSD.  The psychiatrist 
indicated that although the veteran might have brought this 
up in the past, the psychiatrist did not recall in their 
several conversations the veteran "having invested energy in 
this last year".  The veteran reported as traumatizing 
incidents in service an incident in boot camp and another 
incident involving a bucket being sucked into a propeller.  
The psychiatrist indicated that there was little about the 
veteran that suggested a major mental disorder, although his 
depression was evident.  The psychiatrist also indicated that 
he did "not see [the veteran] as suffering PTSD". 

On VA examination in February 2003, the examiner incorrectly 
indicated that the veteran was "currently rated with 10% 
disability on the basis of PTSD and a psychiatric examination 
was requested to evaluate his alleged PTSD".  With regard to 
PTSD, the examiner indicated that the veteran's diagnosis was 
on "very shaky ground".  The examiner noted that the 
veteran complained of threats from his military superiors 
during boot camp as the basis of his traumatic experience and 
that he witnessed a helicopter incident when a bucket was hit 
by a helicopter blade, caused some injuries, and tore his 
shirt off.  (The Board notes that the previous account of 
that incident had described the aircraft as an airplane, not 
a helicopter.)  The examiner also noted, however, that the 
veteran did not allege having sustained any serious physical 
injury, and had not been hospitalized or even examined after 
that incident.  The examiner opined that the veteran's 
claimed diagnosis of PTSD (which the examiner had 
misapprehended as service connected) was not "on good 
grounds".  In the diagnoses portion, the examiner indicated 
that a diagnosis of PTSD was "not fully justified".  

As noted above in the Introduction, in December 2003 the 
veteran testified at a DRO hearing at the RO.  He testified 
that his PTSD symptoms had originated in service and that he 
had suffered an emotional breakdown in boot camp.  He claimed 
that his symptoms were aggravated by an incident where an 
aircraft propeller sucked a wash bucket in and back out and 
tore his shirt.  He testified that his symptoms of depression 
and anxiety were related to service.  

III.  Analysis

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2006); 38 
C.F.R. § 3.303(a) (2006).

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that section 1110 of 
the statute requires the existence of a present disability 
for VA compensation purposes); see also, Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).

In order for service connection to be awarded for PTSD, three 
elements must be present: (1) a current medical diagnosis of 
PTSD; (2) medical evidence of a causal nexus between current 
symptomatology and an in-service stressor; and (3) credible 
supporting evidence that the claimed in-service stressor(s) 
actually occurred.  38 C.F.R. § 3.304(f) (2006); Cohen v. 
Brown, 10 Vet. App 128 (1997).  With respect to the second 
element, if the evidence shows that the veteran did not serve 
in combat with enemy forces during service, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran v. 
Brown, 6 Vet. App. 283, 289 (1994).  The veteran's testimony, 
by itself, cannot, as a matter of law, establish the 
occurrence of a non-combat stressor.  See Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).

The veteran contends that he has PTSD as a result of his 
reported stressor events which he claims occurred during his 
active military service.  The Board notes that whether or not 
the veteran's stressor events have been verified or are 
capable of verification is not for consideration at this 
point.  Rather, the threshold issue to be resolved is whether 
the veteran currently has PTSD.  In that regard, the Board 
notes that there is no current disability of PTSD shown by 
the medical evidence of record.  On VA examination in 
February 2003, although the examiner incorrectly assumed that 
the veteran had been granted service connection and that a 
psychiatric examination was requested to "evaluate his 
alleged PTSD", the findings made on this examination were 
based upon a review of the veteran's history and current 
symptoms, and the conclusion was that the veteran's alleged 
diagnosis of PTSD was "on shaky ground" and a diagnosis of 
PTSD was "not fully justified". 

Moreover, when the veteran presented to his treating VA 
psychiatrist in July 2003, the psychiatrist concluded that 
the veteran did not have PTSD.  Thus, the competent medical 
evidence of record does not show a current disability of 
PTSD.  Moreover, although the veteran he has PTSD, he is a 
layman and has no competence to provide an opinion as to 
medical diagnosis or causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Entitlement to service connection for 
a disease or injury is limited to cases where there is a 
resulting disability, and in the absence of proof of a 
present disability, there can be no valid claim.  Degmetich, 
Brammer, supra.  Thus, since there is no medical evidence of 
a current disability, there can be no valid claim of service 
connection for PTSD.  The preponderance of the evidence is 
against the claim for service connection for PTSD, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied. 


ORDER

Service connection for post-traumatic stress disorder is 
denied.



__________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


